United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.T., Appellant
and
U.S. POSTAL SERVICE, GENERAL MAIL
FACILITY, Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1731
Issued: March 15, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 17, 2010 appellant filed a timely appeal from an April 16, 2010 merit decision of
the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3,
the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established a recurrence of disability as of July 23, 2006.
FACTUAL HISTORY
The case was before the Board on a prior appeal.1 The Board issued an order remanding
the case on the grounds that the Office failed to make findings with respect to appellant’s
argument that the employing establishment did not have a light-duty job available as of
July 23, 2006. The history of the case as provided by the Board in its prior order is incorporated
herein by reference.
1

Docket No. 09-890 (issued October 21, 2009).

With respect to appellant’s work stoppage, the record contains a September 11, 2007
letter from an employing establishment case manager. During the period July 23 to August 5,
2006, appellant’s “workplace was moving from one building to another. Because she was on
work restrictions and there was no work available within her restrictions, she was sent home.”
The letter stated that, at the time of this transition, the employing establishment believed the
work restrictions were not employment related. The case manager stated that it had been brought
to her attention that appellant had ongoing restrictions and the medical documentation included a
July 7, 2006 OWCP-5c (work capacity evaluation) form.
The record contains a July 7, 2006 OWCP-5c form from Dr. Sanul Corrielus, an internist,
providing work restrictions that included limitations on lifting and activities such as pushing and
pulling.2 Dr. Corrielus indicated that appellant could work eight hours per day. The record also
contains a treatment note dated July 28, 2006 with diagnoses including neck pain and carpal
tunnel syndrome and an August 24, 2006 note with diagnoses that included carpal tunnel
syndrome, allergic rhinitis and low back pain. The signatures are illegible. In a report dated
December 5, 2007, Dr. Amelia Tabuena, a physiatrist, provided a history of a work-related “fall
accident” on October 28, 1991, with another accident in January 2006. She diagnosed
unresolved lumbar sprain “over work[-]related fall accident” of October 28, 1991, rule out
herniated disc, degenerative disc disease and lumbar radiculopathy. Dr. Tabuena opined that the
January 2006 incident aggravated a preexisting back injury related to the 1991 incident.
In a decision dated April 16, 2010, the Office denied a claim for recurrence of disability.
It noted the September 11, 2007 letter from the employing establishment and indicated there was
no evidence that the restrictions were employment related.
LEGAL PRECEDENT
The Office’s regulations define the term recurrence of disability as follows:
“Recurrence of disability means an inability to work after an employee has
returned to work, caused by a spontaneous change in a medical condition, which
had resulted from a previous injury or illness without an intervening injury or new
exposure to the work environment that caused the illness. This term also means
an inability to work that takes place when a light-duty assignment made
specifically to accommodate an employee’s physical limitations due to his or her
work-related injury or illness is withdrawn or when the physical requirements of
such an assignment are altered so that they exceed his or her established physical
limitations.”3
When an employee, who is disabled from the job he or she held when injured on account
of employment-related residuals, returns to a light-duty position or the medical evidence of
record establishes that he or she can perform the light-duty position, the employee has the burden
to establish by the weight of the reliable, probative and substantial evidence a recurrence of total
2

There is a specific lifting restriction but it is difficult to read.

3

20 C.F.R. § 10.5(x).

2

disability and show that he or she cannot perform such light duty. As part of this burden, the
employee must show either a change in the nature and extent of the injury-related condition or a
change in the nature and extent of the light-duty requirements.4 To establish a change in the
nature and extent of the injury-related condition, there must be probative medical evidence of
record. The evidence must include a medical opinion, based on a complete and accurate factual
and medical history, and supported by sound medical reasoning, that the disabling condition is
causally related to employment factors.5
ANALYSIS
Appellant’s claim was accepted for a lumbosacral sprain/strain on October 28, 1991
when her chair collapsed. While her work history since 1991 is not entirely clear from the
record, the employing establishment provided modified-duty job offers commencing
October 1, 2003. It is appellant’s contention that the light-duty job was unavailable from July 23
to August 5, 2006, and therefore she is entitled to compensation for wage loss for this period.
She did not allege or submit any supporting medical evidence to establish a change in the nature
and extent of an employment-related condition as of July 23, 2006.
The employing establishment confirmed that from July 23 to August 5, 2006 a light-duty
job was not available within appellant’s existing work restrictions at that time. Dr. Corrielus had
provided work restrictions in a July 7, 2007 OWCP-5c form. The issue, however, is whether
those work restrictions were causally related to the October 28, 1991 employment injury. To
establish entitlement to compensation, the light-duty job must be a position made to
accommodate employment-related restrictions and the job must be unavailable. If the reason the
job is withdrawn is not related to the employment injury, there is no disability under the Federal
Employees’ Compensation Act.6
Dr. Corrielus provided no opinion as to causal relationship between any work restrictions
and the accepted employment injury. He provided no diagnosis or other information with the
work restrictions. The Board notes that the evidence of record contains no medical evidence
after a May 20, 1992 lumbar x-ray until the July 7, 2006 OWCP-5c form. Treatment notes from
July 28 and August 24, 2006 diagnosed carpal tunnel syndrome and other conditions, with no
discussion of causal relationship with employment. Dr. Tabuena refers to an “unresolved”
lumbar sprain in her December 5, 2007 report, without providing a detailed description of the
1991 work incident, a complete medical history, or a rationalized opinion that any work
restrictions in July 2006 were related to the 1991 employment injury. This evidence is not
sufficient to establish her claim of employment-related disability.
It is appellant’s burden of proof to establish the claimed recurrence of disability. There is
no probative evidence that the light-duty job was withdrawn from July 23 to August 5, 2006 due
4

Albert C. Brown, 52 ECAB 152 (2000); Mary A. Howard, 45 ECAB 646 (1994); Terry R. Hedman, 38 ECAB
222 (1986).
5

Maurissa Mack 50 ECAB 498 (1999).

6

See C.S., Docket No. 08-2218 (issued August 7, 2009).

3

to employment-related work restrictions. For the above reasons, the Board finds appellant did
not meet her burden of proof in this case.
CONCLUSION
The Board finds that appellant did not establish a recurrence of disability commencing
July 23, 2006.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 16, 2010 is affirmed.
Issued: March 15, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

